EXHIBIT 10.35






[blue_ex10-350.jpg]




February 24, 2011




Mr. Johnny Thomas
Chief Executive Officer
BLUE EARTH, INC.
2298 Horizon Ridge Parkway, Suite 205

Henderson, NV 89052



Dear Mr. Thomas,


We are pleased that Blue Earth, Inc. (the “Company”) desires to engage Cagan
McAfee Capital Partners, LLC (“CMCP”) as its nonexclusive management advisor to
the Company.  We look forward to working with you and your management team, and
have set forth below the agreed upon terms of our involvement.


1.
Scope of Engagement

 
We will undertake certain services on behalf of the Company, as mutually agreed
upon, including the services of Laird Cagan as a member of Board of Directors,
for which he will be separately compensated.


2.
Fees and Expenses.

 
For our advisory services, effective February 24, 2011, CMCP will receive a
warrant to purchase 500,000 of the Company’s common stock at a purchase price of
$1.24 per share exercisable for a period of 5 years with a cashless exercise
provision.  The warrant will vest quarterly in equal amounts of 62,500 shares
beginning on the effective date of this agreement.  The Company also agrees to
the reimbursement of direct out-of-pocket expenses incurred on behalf of the
Company with its prior approval.


3.      Use of Information; Financing Matters.


 
(a)
The Company recognizes and confirms that CMCP in acting pursuant to this
engagement will be using publicly available information and information in
reports and other materials provided by others, including, without limitation,
information provided by or on behalf of the Company, and that CMCP does not
assume responsibility for and may rely, without independent verification, on the
accuracy and completeness of any such publicly available information.  The
Company agrees to furnish or cause to be furnished to CMCP all necessary or
appropriate information for use in its engagement and hereby represents and
warrants that any information relating to the Company or transaction that is
furnished to CMCP by or on behalf of the Company will be true and correct in all
material respects and not misleading.


 
 

--------------------------------------------------------------------------------

 

 
(b)
CMCP recognizes and confirms that Company, in acting pursuant to this
engagement, may be providing material non-public information to CMCP, and that
CMCP assumes responsibility that no such material non-public information shall
be communicated or divulged to any other party without the express written
consent of Company and that any recipient of such material non-public
information shall not trade in the securities of the Company until such
information is either public or rendered moot.



4.
Certain Acknowledgements.

 
The Company acknowledges that CMCP has been retained by the Company, and that
the Company’s engagement of CMCP is as an independent contractor.  Neither this
engagement, nor the delivery of any advice in connection with this engagement,
is intended to confer rights upon any persons not a party hereto (including
security holders, employees or creditors of the Company) as against CMCP or our
affiliates or their respective directors, officers, agents and employees.  The
Company acknowledges that CMCP may make investments in or act as advisor to
Companies that later become strategic partners or customers of the Company, but
not previously a direct competitor of the Company.  CMCP shall advise Company of
such relationships prior to initiation of any negotiations.


5.
Indemnity; Code of Ethics, et al.

 
CMCP and the Company have agreed to the indemnification set forth in Exhibit A,
providing for the indemnification of CMCP by the Company in connection with
CMCP’s engagement hereunder, the terms of which are incorporated into this
agreement in their entirety.  CMCP has also agreed to be bound by the Company’s
Code of Ethics and all other Company policies and rules applicable to
consultants to the Company.


6.
Term of Engagement.

 
CMCP’s engagement shall commence on the date hereof and shall continue until
February 23, 2013, (the “Initial Term”) and monthly thereafter unless terminated
as provided below.  Compensation for any continuation of services shall be
determined by mutual agreement of the parties.  Either party may terminate this
agreement at any time following the Initial Term, with or without cause by
giving not less than 30 days written notice to the other party; provided,
however, that no such termination will affect the matters set out in this
section or sections 3, 4, 5, or 7, or in the separate letter agreement relating
to indemnification.  It is expressly agreed that following the expiration or
termination of this agreement, CMCP shall be entitled to receive any fees as
described above that have accrued prior to such expiration or termination but
are unpaid, as well as reimbursement for expenses as set forth herein.


7.
Miscellaneous.

 
This agreement is governed by the laws of the State of California, without
regard to conflicts of law principles, and will be binding upon and inure to the
benefit of the Company and CMCP and their respective successors and assigns.
Neither this agreement nor any duties or obligations under this agreement may be
assigned by CMCP without the prior written consent of the Company.  The Company
and CMCP agree to waive trial by jury in any action, proceeding or counterclaim
brought by or on behalf of either party with respect to any matter whatsoever
relating to or arising out of any actual or proposed transaction or the
engagement of or performance by CMCP hereunder.  The Company also hereby submits
to the jurisdiction of the courts of the State of California in any proceeding
arising out of or relating to this agreement, including federal district courts
located in such state, agrees not to commence any suit, action or proceeding
relating to thereto except in such courts, and waives, to the fullest extent
permitted by law, the right to move to dismiss or transfer any action brought in
such court on the basis of any objection to personal jurisdiction, venue or
inconvenient forum.  This agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement.

 
2

--------------------------------------------------------------------------------

 



We are pleased to accept this engagement and look forward to working with you on
this matter.  Please confirm that the foregoing is in accordance with your
understanding of our agreement by signing and returning to us a copy of this
letter.


Very truly yours,


CAGAN MCAFEE CAPITAL PARTNERS, LLC






By: /s/ Laird Q. Cagan
Laird Q. Cagan
Managing Director




Accepted and agreed to as of the date set forth above:
 
BLUE EARTH, INC.






By: /s/ Johnny Thomas
Johnny Thomas
Chief Executive Officer























 
3

--------------------------------------------------------------------------------

 

INDEMNIFICATION AGREEMENT
 
In consideration for the agreement of Cagan McAfee Capital Partners, LLC
(“CMCP”) to act on behalf of Blue Earth, Inc. (the “Company”) pursuant to the
attached Engagement Letter dated as of February 24, 2011, the Company agrees
(the “Indemnitor”) to indemnify and hold harmless CMCP, its affiliates, and each
of their respective directors, officers, agents, shareholders, consultants,
employees and controlling persons (within the meaning of the Securities Act of
1933) (CMCP and each such other person or entity are hereinafter referred to as
an “Indemnified Person”), to the extent lawful, from and against any losses,
claims, damages, expenses and liabilities or actions in respect thereof
(collectively, “Losses”), as they may be incurred (including reasonable legal
fees and other expenses as incurred in connection with investigating, preparing,
defending, paying, settling or compromising any Losses, whether or not in
connection with any pending or threatened litigation in which any Indemnified
Person is a named party) to which any of them may become subject (including in
any settlement effected with the Indemnitor’s consent) and which are related to
or arise out of any act, omission, disclosure (written or oral), transaction or
event arising out of, contemplated by, or related to the Engagement Letter.  The
Indemnitor will not, however, be responsible under the foregoing provisions with
respect to any Losses to an Indemnified Person to the extent that a court of
competent jurisdiction shall have determined by a final judgment that such
Losses resulted primarily from actions taken or omitted to be taken by such
Indemnified Person due to his gross negligence, bad faith or willful
misconduct.  If multiple claims are brought against CMCP in an arbitration, with
respect to at least one of which indemnification is permitted under applicable
law and provided for under this agreement, any arbitration award shall be
conclusively deemed to be based on claims as to which indemnification is
permitted and provided for, except to the extent the arbitration award expressly
states that the award, or any portion thereof, is based solely on a claim as to
which indemnification is not available.  No indemnified Party shall settle,
compromise or otherwise dispose of any action for which indemnification is
claimed hereunder without the written consent of the Indemnitor.  No expenses
shall be forwarded to any Indemnified Party unless such party agrees in writing
to reimburse the Indemnitor for such forwarded expenses in the event it is
determined that such Indemnified Party was not entitled to indemnification
hereunder.


If the indemnity referred to in this agreement should be, for any reason
whatsoever, unenforceable, unavailable or otherwise insufficient to hold each
Indemnified Person harmless, the Indemnitor shall pay to or on behalf of each
Indemnified Person contributions for Losses so that each Indemnified Person
ultimately bears only a portion of such Losses as is appropriate to reflect the
relative benefits received by and the relative fault of each such Indemnified
Person, respectively, on the one hand and the Indemnitor on the other hand in
connection with the transaction; provided, however, that in no event shall the
aggregate contribution of all Indemnified Persons to all Losses in connection
with any transaction exceed the amount of any fees actually received by CMCP
pursuant to the Engagement Letter.  The relative fault of each Indemnified
Person and the Indemnitor shall be determined by reference to, among other
things, whether the actions or omissions to act were by such Indemnified Person
or the Indemnitor and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action to omission to
act.


The Indemnitor also agrees that no Indemnified Person shall have any liability
to the Indemnitor or its affiliates, directors, officers, employees, agents or
shareholders, directly or indirectly, related to or arising out of the
Engagement Letter, except Losses incurred by the Indemnitor which a court of
competent jurisdiction shall have determined by a final judgment to have
resulted primarily from actions taken or omitted to be taken by such Indemnified
Person due to its gross negligence, bad faith or willful misconduct.  In no
event, regardless of the legal theory advanced, shall Company or Indemnified
Person be liable for any consequential, indirect, incidental or special damages
of any nature.  The Indemnitor agrees that without CMCP’s prior written consent
(which consent shall not be unreasonably withheld) it shall not settle,
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding related to the Engagement Letter unless the
settlement, compromise or consent also includes an express unconditional release
of all Indemnified Persons from all liability and obligations arising therefrom.
 
The obligations of the Indemnitor referred to above shall be in addition to any
rights that any Indemnified Person may otherwise have and shall be binding upon
and inure to the benefit of any successors, assigns, heirs and personal
representatives of any Indemnified Person and the Indemnitor.  It is understood
that these obligations of the Indemnitor will remain operative regardless of any
termination or completion of CMCP’s services.
 
 
4

--------------------------------------------------------------------------------

 